In an action, inter alia, to recover damages for legal malpractice, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Coppola, J.), entered January 4, 1996, which, inter alia, granted the defendants’ motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The complaint was properly dismissed pursuant to CPLR 3211 (a) (7) since it failed to state a cause of action to recover damages for legal malpractice (see, Lauer v Rapp, 190 AD2d 778; Mendoza v Schlossman, 87 AD2d 606). Mangano, P. J., Rosenblatt, Pizzuto and Luciano, JJ., concur.